928 F.2d 405
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lester ROSE, Plaintiff-Appellant,v.William C. SEABOLD, Warden, et al., Defendants-Appellees.
No. 90-6250.
United States Court of Appeals, Sixth Circuit.
March 13, 1991.

W.D.Ky., 90-00138, Sewpson, J.
W.D.Ky.
AFFIRMED.
Before BOYCE F. MARTIN, Jr. and MILBURN, Circuit Judges, and WELLFORD, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and appellant's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Lester Rose appeals the district court's order dismissing his 42 U.S.C. Sec. 1983 prisoner civil rights complaint as frivolous pursuant to 28 U.S.C. Sec. 1915(d).


3
Rose claimed that the defendants denied him due process by failing to provide him with an adequate written statement of the evidence relied on and the reasons for taking disciplinary action against him after finding him guilty of participating in a card game in the prison recreation shop while using an unauthorized deck of cards.  He further claimed that the defendants improperly convicted him of a major disciplinary violation when the card offense only constitutes a minor offense, and that he was subjected to cruel and unusual punishment when he was placed in segregation and denied certain privileges.  The defendants are various prison officials.  He requested damages and injunctive relief.


4
The district court dismissed the complaint as frivolous, deciding that Rose's claims were meritless.    See Wolff v. McDonnell, 418 U.S. 539, 563-67 (1984).


5
Rose raises the same arguments on appeal.  The appellees have chosen not to file a brief.


6
Upon consideration, we conclude that the district court correctly dismissed the complaint.  Accordingly, for the reasons contained in the district court's memorandum and order entered July 23, 1990, the district court's order is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.